Thiele, J.
(dissenting): I concur in the dissent for the reasons stated, and also for the following reason: The petition alleged the negligent act to be that of the foreman and agent Bridges. The trial court so instructed and that became the law of the case. The answer to special question No. 6 was that the jury could not state who placed the board across the sidewalk. Under the allegations of the petition and the law of the case, if Bridges did not place the board the defendant was not liable. Judgment should have been rendered for defendant non obstante veredicto.
Wedell, J., joins in both dissents.